FROST, J.
Pleard on defendant’s motion for a new trial after verdict for plaintiff in the sum of $1883.00.
This is a suit brought 'by an attorney to recover compensation for services rendered.
There were two main issues: The extent of the work done at the request of the defendant for which he promised to pay and the propriety as to amount of the charge made by the plaintiff.
By far the largest part of the services rendered by the plaintiff was performed in the matter of a divorce petition against the latter’s wife. Decision was rendered for the petitioner after a lengthy, contested hearing and a very considerable amount of work was undoubtedly done in connection with it by the plaintiff. Plaintiff testified that he had a long conversation with the elder BaCross in reference to a possible divorce for the son and also in reference to other matters that were more or less disturbing to him, the father.
The defendant testified substantially that he did not 'believe in divorce and that if any divorce was to be had, it was the son’s matter and not his.
Without going into the testimony in detail, it is sufficient to say that this issue was one of fact; that the evidence was conflicting and that in the Court’s opinion the jury could properly find, as it did, that the work was undertaken at the request of the father; that he promised to pay and that it was an original undertaking on his part.
The second issue was the size of the amount charged.
Three well-known attorneys of good standing at the bar testified on behalf of the plaintiff. Each of them in passing upon the value of plaintiff’s professional services named a figure in excess of the amount of the verdict. The defendant offered no testimony as to the values of services.
In the opinion of the Court the verdict was based upon the evidence and is not against the weight thereof. It does substantial justice between the parties and defendant’s motion is therefore denied.